            Case 1:18-cv-01550-CRC Document 14 Filed 12/07/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                    )
JASON LEOPOLD,                      )
                                    )
                        Plaintiff,  )                  Civil Action No. 18-1550 (CRC)
      v.                            )
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                        Defendant.  )
____________________________________)

                                    JOINT STATUS REPORT

       Plaintiff, Jason Leopold, and Defendant, the United States Department of State (“State”),

by and through undersigned counsel, respectfully submit this Joint Status Report, pursuant to the

Court’s Order dated November 29, 2018, and state as follows:

       1.       With respect to Part 1 of Plaintiffs’ request, State has completed the initial searches

for documents potentially responsive to the request, other than Part 1 of Plaintiff’s request, the

scope of which is still being negotiated by the parties.

       2.       State is currently processing documents for a first production on December 12,

2018, and proposes to continue monthly productions on the 12th of every month.

       3.       The search for Part 1 of the request, limited by the topics provided by Plaintiffs on

November 7, has yielded roughly 36,000 emails, some of which may have attachments.

       4.       In the next fourteen days, State will make a proposal to Plaintiffs about the number

of pages to be processed per month for the parts of the request other than Part 1. The parties will

confer and, in their next status report, will either present the Court with their agreement on this

issue or provide their respective proposals and positions.
            Case 1:18-cv-01550-CRC Document 14 Filed 12/07/18 Page 2 of 2



       5.       The parties propose that they be permitted to file an updated joint status report on

January 18, 2019.

                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division

                                      By:     /s/ Patricia McBride
                                              PATRICIA K. MCBRIDE
                                              Assistant United States Attorney, Civil Division
                                              555 Fourth St., N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-7123
                                              Email: Patricia.McBride@usdoj.gov

                                              Counsel for Defendant

                                              Matthew V. Topic
                                              Loevy & Loevy
                                              311 N. Aberdeen St., 3rd Floor
                                              Chicago, IL 60607

                                              Counsel for Plaintiff




                                                 2
